Citation Nr: 0705270	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-42 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) special claims 
processing unit that denied service connection for a 
pulmonary disorder, to include from exposure to asbestos.    


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of an 
asbestos-related pulmonary disorder.

2.  The veteran's diagnosed chronic obstructive pulmonary 
disease first manifested many years after service and is not 
shown to be related to his service or to any incident 
therein. 


CONCLUSION OF LAW

The veteran's chronic obstructive pulmonary disease was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran's pulmonary 
disorder, however, is not a condition subject to presumptive 
service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).   

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The veteran's service personnel records reflect that his 
military occupational specialty was aviation ordnanceman.  
They also demonstrate that he served at the Naval Auxiliary 
Air Station in Green Cove Springs, Florida and the Naval Air 
Station in Jacksonville, Florida.  They do not reflect that 
he was exposed to asbestos.  The veteran submitted statements 
indicating that he was exposed to asbestos in performing his 
duties as ordnanceman on different aircraft as well as ships.  
Additionally, he reported that he did not sleep aboard the 
ship but claimed that there was asbestos in the barracks 
where he lived.  

In this case, there is no record of exposure to asbestos nor 
evidence otherwise suggesting that the veteran was exposed to 
asbestos in service.  Even if the veteran were exposed to 
asbestos in service, however, he has not been diagnosed with 
an asbestos-related disease.  Therefore, the Board finds that 
any further attempt by VA to ascertain the likelihood of the 
veteran's exposure to asbestos in service is in this case 
unnecessary because no asbestos-related disability is shown 
by the evidence of record.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).
As no pulmonary disorder associated with exposure to asbestos 
has been diagnosed, the Board finds that service connection 
for a pulmonary disorder associated with exposure to asbestos 
is not warranted.

The Board now turns to the question of whether the veteran is 
entitled to service connection for a pulmonary disorder not 
caused by exposure to asbestos.

The veteran's service medical records are negative for any 
complaints or treatment for any pulmonary disorders.  At his 
March 1946 separation examination, the veteran did not make 
any complaints relating to his lungs, and the examination did 
not reveal any respiratory abnormalities.  The Board 
therefore finds that the weight of the evidence demonstrates 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current pulmonary disorder.  38 C.F.R. § 3.303(b).  The first 
post-service evidence of a diagnosis of chronic obstructive 
pulmonary disease (COPD) is a private physician report dated 
in July 2000.  The veteran felt that he had been suffering 
from COPD for several years but complained of a significant 
acceleration in symptoms of shortness of breath over the 
previous year.  The physician diagnosed him with COPD, 
bronchospasm, prostatism, hyperlipidemia, and atherosclerotic 
coronary vascular disease.  A month later in August 2000, the 
veteran complained of shortness of breath, and the private 
physician diagnosed him with severe COPD with improving 
symptomatology and coronary artery disease.  The veteran 
continued to be treated by both the VA and private physicians 
for his COPD.  A November 2003 statement from his private 
physician notes that the veteran had significant breathing 
problems with COPD and that "[a]ny asbestos exposure while 
in the Navy would certainly complicate his breathing 
disability."  The veteran's most current diagnosis of COPD 
is from a February 2004 VA examination where the examiner's 
pulmonary function test showed severe obstruction with 
hyperinflation by lung volume and moderate decrease in 
diffusion capacity in carbon monoxide.  The VA has been 
treating the veteran's COPD since then.  At no time has any 
treating provider related the veteran's chronic obstructive 
pulmonary disease to his period of active service.

The first post-service evidence of the veteran's pulmonary 
disorder is in July 2000, approximately 54 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The private physician's November 2003 statement that 
any asbestos exposure during service would complicate the 
veteran's COPD does not provide a causal link between the 
veteran's current pulmonary disorder, diagnosed as COPD, and 
any asbestos exposure he may have had in service or to any 
other incident in active service.  The Board finds no 
evidence of a direct medical nexus between military service 
and the veteran's current chronic obstructive pulmonary 
disease, and thus, service connection for a pulmonary 
disorder is not warranted.  In addition, a pulmonary disorder 
is not a condition subject to presumptive service connection, 
so presumptive service connection for a pulmonary disorder is 
not warranted.

The veteran contends that his current pulmonary disorder is 
related to his active service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

The Board finds that the medical evidence does not show that 
the veteran's chronic obstructive pulmonary disease was 
caused by any incident of service.  Therefore, the Board 
concludes that the pulmonary disorder was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003 and a 
rating decision in June 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

 
ORDER

Service connection for a pulmonary disorder, to include as 
due to exposure to asbestos, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


